File Name: 08a0122n.06
                                       Filed: February 28, 2008

                    NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                              No. 04-4459

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT

SHANNON HAYNES,

          Petitioner-Appellant,

v.                                                           ON APPEAL FROM THE
                                                             UNITED STATES DISTRICT
JAMES HAVILAND,                                              COURT FOR THE SOUTHERN
                                                             DISTRICT OF OHIO
          Respondent-Appellee.


                                                        /

Before:          KENNEDY, MARTIN, and COLE, Circuit Judges.

          BOYCE F. MARTIN, JR., Circuit Judge. Shannon Haynes appeals the district court’s denial

of habeas corpus relief from his conviction for kidnaping, rape, and murder. He claims that his Sixth

Amendment rights were violated when the trial judge refused to allow in evidence that the victim

was interested in sadomasochistic sex. Because of the low probative value of the proffered evidence,

its exclusion did not rise to the level of a constitutional violation, and we therefore AFFIRM the

district court’s decision.

                                                    I

          In an action for habeas corpus relief, this Court presumes the facts as presented by the state

court are correct. 28 U.S.C. § 2254(e)(1). Shannon Haynes was convicted of the kidnaping, rape,
No. 04-4459
Haynes v. Haviland
Page 2

and murder of Kara Parrish on May 20, 2000. Witnesses testified that the two were acquaintances

who met at a bar that night and went to Haynes’s apartment afterwards. Haynes was very drunk and

Parrish had to help him walk. One witness testified he heard shouting upstairs that night, and he

made a 9-1-1 call to report the incident, although other neighbors did not hear anything. Haynes’s

half-brother testified that Haynes called him around 2:30 that morning to come over, and that he said

the words: “drunk, I didn’t mean to do it.” Haynes’s half-brother also testified that Haynes said he

had choked Parrish because she had blackmailed him. The pathologist testified that Parrish’s wrists

and ankles had been bound moderately tightly, that she bore the marks of anal intercourse, and that

the likely cause of death was compression to her neck consistent with a chokehold, though no marks

were left on her skin. The toxicology report indicated Parrish had alcohol, ecstacy, and heart

medication in her blood.

        Defendant’s theory of the case was consensual rough sex that accidentally resulted in death.

Haynes tried to present testimony that Parrish had been to a sadomasochistic bar and to introduce

evidence of pornographic images on her computer that depicted anal intercourse and dress in a

manner similar to the state in which Parrish was found after her death. These were excluded by the

judge because the images from the computer were of low relevance and the testimony about the

sadomasochistic bar was inadmissible extrinsic evidence to prove character.

        Haynes was convicted and sentenced to life imprisonment without possibility of parole on

March 12, 2001. He appealed to the state court of appeals and the Ohio Supreme Court, both of

which rejected his claims. Haynes filed a petition in federal district court for a writ of habeas corpus
No. 04-4459
Haynes v. Haviland
Page 3

that was also denied. This Court granted a certificate of appealability on one issue: whether

Haynes’s conviction was obtained in violation of his rights to due process of law and to present a

defense as secured by the Constitution of the United States.

                                                   II

          We review petitions for habeas corpus de novo. Review of the decisions of state courts is

governed by the Antiterrorism and Effective Death Penalty Act of 1996. State decisions on the

merits are not to be overturned unless they (1) resulted in a decision that was contrary to, or involved

an unreasonable application of, clearly established Federal law, or (2) resulted in a decision that was

based on an unreasonable determination of the facts in light of the evidence presented in the state

court proceeding. 28 U.S.C. § 2254(d). Error by the state court is not sufficient; rather its

application of federal law must be “objectively unreasonable.” Wiggins v. Smith, 539 U.S. 510, 520

(2003).

          Haynes argues that the excluded evidence – namely testimony about Parrish’s visit to a

sadomasochistic bar, cross-examination regarding pornography on her computer, and evidence of

the presence of pornography on her computer – interfered with his right to impeach a prosecution

witness (Amanda Milliron) and his right to present a complete defense. Haynes first argues that he

was denied the right to cross examine a witness by the court’s refusal to allow questioning of

Milliron about her knowledge of the presence of pornography on Parrish’s computer. A criminal

defendant has a right to present a complete and meaningful defense. See Crane v. Kentucky, 476

U.S. 683, 690 (1986). “A primary interest secured by [the Sixth Amendment] is the right of cross
No. 04-4459
Haynes v. Haviland
Page 4

examination.” Davis v. Alaska, 415 U.S. 308, 315 (1974). “Subject always to the broad discretion

of a trial judge to preclude repetitive and unduly harassing interrogation, the cross-examiner is not

only permitted to delve into the witness’ story to test the witness’ perceptions and memory, but the

cross-examiner has traditionally been allowed to impeach.” Id. at 316. At the same time, “trial

judges retain wide latitude insofar as the Confrontation Clause is concerned to impose reasonable

limits on such cross-examination based on concerns about, among other things, harassment,

prejudice, confusion of the issues, the witness's safety, or interrogation that is repetitive or only

marginally relevant.” Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986).

       In this case, the evidence Haynes sought to introduce had only marginal relevance to

impeaching Milliron’s testimony. In response to Milliron’s statement on direct examination that

Parrish was not a computer buff, and to impeach her assertion that Parrish “would have told her” if

she had certain sexual fetishes, defense counsel attempted to ask if Milliron knew about pornography

on Parrish’s computer. We cannot say that the trial judge was unreasonable in believing this

evidence to be of only marginal relevance to impeachment. Parrish did not have exclusive control

of the computer, nor was there testimony to prove that Parrish actually visited the sites. Therefore

we do not find an unreasonable application of federal law.

       Haynes next argues that he was not able to present a full defense because the court excluded

evidence that Parrish had links to pornography stored on her computer, and that she had, on a single

occasion, visited a bar serving those with an interest in sadomasochistic sex. Cases in which the

Supreme Court has declared the exclusion of evidence unconstitutional found that the exclusion
No. 04-4459
Haynes v. Haviland
Page 5

“significantly undermined fundamental elements of the defendant’s defense.” United States v.

Scheffer, 523 U.S. 303, 317 (1998).

       While evidence pertaining to consent is undoubtedly fundamental, the two pieces of evidence

are not so strong that their absence “significantly undermined” Haynes’s case. The excluded

testimony that Parrish went to the sadomasochistic bar also indicated that she did not dress up in

sadomasochistic attire or participate in any sadomasochistic activity while there. Additionally, the

computer was not in Parrish’s exclusive control but was shared with a number of other people,

making it impossible to show that Parrish had viewed the images. Thus, because the marginal

relevance of his proffered, but excluded, evidence did not significantly undermine his case, Haynes

was not denied his right to present a defense.

                                                 III

       We find that the trial court did not unreasonably apply clearly established federal law in

excluding the evidence pertaining to Parrish’s interest in sadomasochistic sex, nor did it base its

opinion on an unreasonable determination of the facts. We therefore AFFIRM the decision of the

district court and DENY the petition for a writ of habeas corpus.